Citation Nr: 1422593	
Decision Date: 05/19/14    Archive Date: 05/29/14

DOCKET NO.  02-16 847	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to an increased initial evaluation for migraine headaches, currently evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Daniel Krasnegor, Esq.


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

F. Yankey Counsel
INTRODUCTION

The Veteran served on active duty from July 1978 to July 1981.

This matter originally came before the Board of Veterans' Appeals (Board) on appeal from an August 2001 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama, which granted entitlement to service connection for migraine headaches and assigned a 10 percent rating, effective from October 17, 2000.

In August 2001, the Veteran testified before a Decision Review Officer at the RO. In December 2002, the Veteran testified at a hearing before the undersigned Veterans Law Judge at a Board hearing at the RO.  Both hearing transcripts are of record.

The appeal was remanded by the Board in March 2004 for further development.  In a January 2005 Supplemental Statement of the Case, the RO increased the Veteran's rating for migraine headaches to 30 percent, effective October 17, 2000, the date of the Veteran's claim.

In August 2007, the Board denied the Veteran's claim for a higher rating.  The Veteran appealed the Board decision to the United States Court of Appeals for Veterans Claims (Court).  In August 2009, the Court vacated the Board's decision and remanded the claim to the Board for further proceedings consistent with the Court's decision.

In October 2010, the Board, again, remanded the Veteran's claim for further development.  In February 2012, the Board denied the Veteran's claim for a higher rating again, and the Veteran again appealed the Board decision to the United States Court of Appeals for Veterans Claims (Court).  In June 2013, the Court vacated the Board's decision and remanded the case for readjudication in compliance with directives specified in a Joint Motion filed by counsel for the Veteran and the VA Secretary.  The case has been returned to the Board for further appellate action.

FINDING OF FACT

The Veteran's migraine headaches have been manifested throughout the appeal, by completely prostrating and prolonged attacks productive of severe economic adaptability.


CONCLUSION OF LAW

The criteria for a 50 percent rating, but no more, for the Veteran's service-connected headaches have been met throughout the appeal.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.124a, Diagnostic Code 8100 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2013) defined VA's duty to assist a Veteran in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).

The appeal arises from disagreement with the initial rating following the grant of service connection.  The courts have held that once service connection is granted the claim is substantiated, additional VCAA notice is not required; and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

The United States Court of Appeals for Veterans Claims (Court) has elaborated that filing a notice of disagreement begins the appellate process, and any remaining concerns regarding evidence necessary to establish a more favorable decision with respect to downstream elements (such as an effective date) are appropriately addressed under the notice provisions of 38 U.S.C.A. §§ 5104 and 7105.  Goodwin v. Peake, 22 Vet. App. 128 (2008).  Where a claim has been substantiated after the enactment of the VCAA, the appellant bears the burden of demonstrating any prejudice from defective VCAA notice with respect to the downstream elements.  Id.  There has been no allegation or evidence of prejudice.

A Veteran is presumed to be seeking the maximum rating permitted by law, but may limit his appeal to a lesser benefit. AB v. Brown, 6 Vet. App. 35, 39   (1993); Hamilton v. Brown, 4 Vet. App. 528, 544   (1993). In this case, in a September 2009 statement, the Veteran indicated that he would drop his appeal for a 20 percent increase in his PTSD rating, and the Veteran's representative stated during his November 2011 hearing that the Veteran's PTSD warranted a 50 percent rating, and that a grant of that rating would satisfy the Veteran's appeal. 

The Board is granting the exact relief requested by the Veteran.  See March 2014 Appellant's Brief.  Thus, the claim is substantiated and there are no further VCAA duties.  Wensch v. Principi, 15 Vet App 362, 367-68 (2001); see also 38 U.S.C.A. § 5103A(a)(2) (Secretary not required to provide assistance "if no reasonable possibility exists that such assistance would aid in substantiating the claim"); VAOPGCPREC 5-2004; 69 Fed. Reg. 59989 (2004) (the notice and duty to assist provisions of the VCAA do not apply to claims that could not be substantiated through such notice and assistance).

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements.  The appeal is thus ready to be considered on the merits.

Legal Criteria 

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2013).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2013).

Each disability must be considered from the point of view of the Veteran working or seeking work.  38 C.F.R. § 4.2 (2013).  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21 (2013).

In both initial rating claims and normal increased rating claims, the Board must discuss whether any "staged ratings" are warranted, and if not, why not.  
Fenderson v. West, 12 Vet. App. 119   (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007). 

The evaluation of the same disability under various diagnoses is to be avoided.  38 C.F.R. § 4.14 (2013).  However, § 4.14 does not preclude the assignment of separate evaluations for separate and distinct symptomatology where none of the symptomatology justifying an evaluation under one diagnostic code is duplicative of or overlapping with the symptomatology justifying an evaluation under another diagnostic code.  Esteban v. Brown, 6 Vet. App. 259, 262 (1994).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b).

The RO has evaluated the Veteran's headaches under 38 C.F.R. § 4.124a , Diagnostic Code 8100, for migraines. Under Diagnostic Code 8100, a rating of 30 percent is warranted for characteristic prostrating attacks occurring on an average once a month over last several months.  A 50 percent rating, the maximum schedular rating available, is warranted for very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.  See 38 C.F.R. § 4.124a, Diagnostic Code 8100 (2013).

Background

Treatment records from Dr. T.B.D. dated from 1997 to 2003 show that in July 1998 the Veteran was treated for depression and headache.  He was diagnosed with depression/stress.  In September 1998, the Veteran was treated for severe headache, blurred vision, and tiredness.  He was diagnosed at that time with questionable migraine headache.  In June 2000 he was seen for headaches and pain in the right arm.  In September 2003, the Veteran complained of constant headaches.

Treatment records from Dr. W.W.F. dated in June 1998 reflect that the Veteran complained of mild headaches, mostly around his eyes and frontal region of the head.  He described the headaches as intense, and reported that they occurred daily for the past six months.  He also complained of associated fatigue and occasional blurring of vision.  There was no history of focal weakness, numbness, or tingling sensation.  The Veteran reported being stressed over the past six months due to stresses associated with building a home.  The Veteran was diagnosed with headache, tension in nature, and the main exacerbating factor was noted to be his involvement in building a new house.  The physician also found that the headache had slight migraine features, such as occasional sensitivity to light.

The Veteran had a private MRI in May 1999, which found small vessel ischemic changes.  The radiologist, however, noted that these findings were stable and unchanged from the previous study and were felt to be of questionable clinical significance.  In comparison with a previous study from 1996, the MRI revealed development of sinus disease in the left maxillary antra.  Otherwise, no interval changes were found.


Treatment records from R.S., M.D., dated in January 2000 noted a history of headaches since the Veteran was about 18 years old.  The Veteran reported that his headaches stopped after a couple of years but had recurred within the last year or so for unknown reasons.  He was having frontal headaches with neck pain and pressure, which was continuous.  There was no diunal variation to this headache, and it was not aggravated by coughing or sneezing, and was not incapacitating.  The Veteran was admitted to the Medical Center in July 2000 for chronic daily headaches of a migrainous quality.  The doctor noted the Veteran was not compliant with his preventive medications for reasons that were not clear.  He diagnosed daily headaches with medical noncompliance.  Follow-up treatment in November 2000 noted improvement with the recommended treatment.

At his November 2000 VA examination, the Veteran reported that over the last 10 years his symptoms had become more frequent and more severe in pain.  He indicated his headaches were now daily and lasted all day with the severity varying from a seven to nine.  He reported associated fatigue.  Aggravating factors included cigarette smoke.  He could describe no precipitating factors for his headaches.  He indicated his headaches were better when he took medication for his migraines.  He reported with his migraine medication he was able to function in his daily and occupational duties.  Without the medication he had to sit in a dark, secluded room until his headache resolved. 

The examination showed cranial nerves were normal and sensation was intact.  There was normal motor function.  The diagnosis was migraine headaches. 

At his August 2001 RO hearing, the Veteran testified that after separation from service he continued to have headaches and his headaches became worse.  He took medication every day for the headaches, including Zoloft and over the counter medication like Ibuprofen. 

At his December 2002 Travel Board hearing, the Veteran testified that he had headaches on a daily basis which lasted throughout the day.  He indicated that some days the headaches would go away and then there were periods when he had these headaches where he could not function and could take all the medications that he had and nothing seemed to ease the pain.  He noted that he had only been prescribed Zoloft for his headaches.  He also claimed that he had incapacitating headaches two to three times a week, and that during his periods of incapacitation, he had trouble sleeping and vision problems.  He also reported that he could not eat, and that the headaches made him irritable and sensitive to light.  He indicated that the incapacitating headaches lasted for 24 hours, and that when they occurred, he put an ice pack over his eyes and went to bed.  He also stated that he lost two or three days a month from his job due to his headaches.  

Treatment records dated March 2002 to May 2003 from H.K., D.O., show treatment for headaches.  The Veteran was to continue his Zoloft for his depression, and he was prescribed Inderal and Imitrex for his headaches.  

The Veteran submitted sick call records from his employer for the period covering 1993 to 2004.  These records showed occasions in which the Veteran went on sick call for various reasons to include complaints of headaches.  

A statement from the Veteran's wife dated May 2004 indicated she had observed the Veteran in excruciating pain from his headaches which occurred two or three times a week. 

At a November 2004 VA examination, the Veteran reported headaches all over his head and sometimes going down his neck.  He claimed that when he had a headache, light bothered his eyes.  He also reported getting nauseated and occasionally vomiting.  He stated that he was taking Zoloft, Tylenol, and Lortab, as well as over-the-counter medication.  The Veteran reported that he frequently had to miss work because of migraine headaches.  This had required him to use sick leave through the Family Medical Leave Act.  He stated he was not sure, but he believed that he had missed 20 to 30 days of work over the past year.  He indicated that when he had a headache, which was at least two times a week, he could not function, but he was still required to go to work on some of those occasions anyway.


The Veteran's neurological examination was normal.  No focal motor or sensory deficits were noted.  The examiner indicated that the migraine headaches did not cause complete prostration and did not produce severe economic inadaptability.  It was noted that it was reasonable to expect better control of his headaches with future medication adjustments as he was not on maximal medical therapy at that visit.  The examiner indicated that the Veteran reported 20 to 30 days of missed work a year.  From this report, the examiner estimated that the Veteran's migraine headaches occurred approximately one to two times every month over the past year and interfered with his activities such that he could not work approximately one to two times every month.  

A May 2005 radiology report from Advanced Magnetic Imaging noted mild sinusitis of the ethmoidal air cell. 

Private records from Dr. W.F. dated from May 2005 through August 2008 reveal further treatment for headaches.  In May 2005, the Veteran reported headaches since 1998 that were bifrontal in location, throbbing, with some pressure, and sometimes associated with nausea but no vomiting.  The headaches occurred on a daily basis but were mild.  The severe headaches occurred two to three times per week.  There was no associated weakness, numbness, tingling sensation, double vision, or blurred vision.  The cranial nerve examination showed normal fundi, visual fields were full in all quadrants, extraocular movements were normal in all directions with no nystagmus, facial sensation was normal in all divisions, and there was no facial weakness or asymmetry and normal finger rub.  The Veteran was diagnosed with migraine headache.  The Veteran was stared on Depakote E.R. for preventative therapy.  An MRI was negative for any abnormalities.

In October 2005, the Veteran was seen by Dr. W.F. for his headaches and reported that the shift work he had to go through was causing some of the headaches.  He indicated he tried Depakote, but did not feel that it helped.  He reported that Midrin slightly helped and that he took Lortab, Tylenol, and Xanax.  It was noted that a MRI of the brain in May 2005 showed ethmoidal sinusitis, but there were no intracranial abnormalities.  In December 2005, the Veteran reported daily severe headaches.  The examiner noted the Veteran was taking Imitrex, Lortab, and Tylenol for treatment.  In April 2006, the Veteran reported that the headaches were relatively well controlled.  In November 2006, the Veteran was taking several medications to help with his migraines.  In April 2007, the Veteran reported two headaches per week, which were well controlled on Lortab and Migranal nasal spray.  In October 2007, the Veteran reported that his headaches had increased remarkably and were now occurring every day.  The Veteran was under a great deal of stress due to an at-work injury.  The physician recommended Botox injections to alleviate his migraines, which the Veteran tried in November 2007.  In January 2008, the Veteran reported that the Botox injections helped him.  In this regard, although his headache was not resolved, the frequency of the headaches had decreased to two to three times per week, and the duration of each headache had improved.  The Veteran, again, received Botox injections in April 2008.  The Veteran reported that after his first injection in November 2007, his headaches resolved for about three months.  He reported that gradually the headaches returned, and the Veteran had to resume his medication within the past two weeks.  In August 2008, the Veteran also received Botox injections with no complications.

VA treatment records show that the Veteran was seen in September 2006 for complaint of a two-week-long migraine headache which was associated with nausea.  The Veteran reported he vomited once.  The Veteran was given a shot of Ketorolac Tromethamine and Promethazine.

In August 2008, the Veteran reported to the emergency room with complaints of chronic headaches over the past four days.  The Veteran complained of some nausea, vomiting, and photophobia associated with his headaches.  An examination was normal, and the Veteran was provided with medication.

Private records from Dr. W.F. dated from December 2008 through November 2011 document further treatment for headaches.  In December 2008, the Veteran received another Botox injection.  In May 2009, the Veteran reported having headaches, although the December 2008 Botox injections helped him quite a bit.  In November 2009, the Veteran reported that he was doing relatively well.  His headaches were better controlled as long as he took his medications.  He also reported that Botox injections helped him.  In May 2010, the Veteran reported having headaches "from time to time."  The Veteran was on medications to take at the onset of a headache.  In November 2010, the Veteran reported that he continued to have headaches "from time to time."  The Veteran was kept on the same medications.  In May 2011, the Veteran reported continuing headaches.  The Veteran was scheduled for Botox injections on July 2011.  In November 2011, the Veteran reported additional stress which increased his headaches.  The physician recommended another Botox injection as the Veteran always improved after the injections.  The Veteran was scheduled for Botox injections in December 2011.

The Veteran was afforded a VA examination in May 2010 for his claim for a total rating based on individual unemployability.  The Veteran reported headaches on a daily basis, lasting for two to three hours, and sometimes, up to 16 to 24 hours.  The Veteran reported bitemporal headaches, which sometimes became global.  Pain level was described as a five to nine, with an occasional increase to 10.  The Veteran associated occasional nausea and vomiting with the headaches, as well as problems with photophobia and noise.  He reported that his headaches were better with use of medications.  However, he also reported problems with performing activities of daily living, personal care, and light duty activities inside and outside of the home due to his headaches.  The Veteran was diagnosed with migraine headaches.  The examiner opined that, solely based on the Veteran's headaches, he would not be able to return to his previous occupation working in a paper mill, or any occupation requiring strenuous labor.  The examiner found that while the Veteran's headaches impaired his ability to concentrate, it was likely that he could work in occupations requiring sedentary and/or light duty labor.

In November 2010, a VA physician reviewed the file and offered an opinion as to the characterization of the Veteran's migraine headaches.  After reviewing the evidence of record, she found that there was no documentation in the claims file that the Veteran had episodes of incapacitation caused by migraine headache.  Further, there was no documentation in neurology medical records that he had very frequent migraines productive of severe economic inadaptability.  As rationale, she noted that neurology medical records documented response and improvement of his headaches with treatment.  There was no indication that the Veteran did not respond to appropriate treatment for his headache.  She was unable to determine the frequency of the Veteran's current migraine headaches with the information provided in the medical records in the claims file.

Subsequent to this opinion, the remaining pages of the discharge summary from the July 2000 private evaluation for headaches were associated with the claims file.  These records indicated that, in July 2000, the Veteran complained of tight, band-like headaches on either side of his head radiating down to his neck.  He denied aura.  He reported headaches four to five times per week, averaging around a six to eight out of 10 on the pain scale.  Occasionally the Veteran had a headache that could be classified as a 10 out of 10 on the pain scale.  The Veteran had occasional blurry vision and diplopia, but no numbness, tingling, or paralysis.  He had occasional bilateral temporal pain and occasional hyperlacrimation.  He denied loss of consciousness, dizziness, or hearing loss.  The Veteran was not on any medications.  The Veteran was admitted, and placed on medications, which he tolerated well.  The Veteran had a decrease in headaches from eight out of 10 to one to two out of 10 on the pain scale.

In July 2010, the Veteran reported for a recheck of his migraines at the VA Medical Center.  The Veteran reported migraines in the frontal, bitemporal, and occipital areas, occurring three to four times per week.  He stated that his migraines occurred all day.  The Veteran reported that medications helped.  At that time, the Veteran also underwent a CT scan of the brain.  No acute intracranial findings or evidence for intracranial mass were found.

In May 2011, the VA physician who provided the November 2010 opinion was asked to review the claims file with the newly-obtained evidence, and provide another opinion as to the characterization of the Veteran's migraines.  She reviewed the entire claims file again, to include the full private discharge summary from July 2000.  After a second claims file review, the physician indicated that her opinion from November 2010 was unchanged.

In a January 2012 statement, the Veteran reported that he experienced frequent, prostrating and prolonged attacks of headaches, sometimes 2-3 times a week and 10-12 times a month.  He also reported that when he has headaches, he cannot function and does not leave home.

Analysis

The evidence of record shows that throughout the entire appeal period, except for intermittent periods of temporary improvement, the Veteran has consistently complained of very frequent, severe, prolonged, and often incapacitating headaches.  In fact, he described the headaches during VA and private treatment, and VA examinations as constant, intense and chronic, with pain levels of 6-10 out of 10.  The record also reveals reports from the Veteran of headaches lasting for hours (occasionally all day), and sometimes weeks and months at a time.  The Veteran's wife has also reported witnessing the Veteran in excruciating pain from headaches, which occurred two or three times a week.  The Board also notes that although there is evidence showing that medications and Botox injections were able to decrease and even temporarily resolve the pain and other symptoms associated with the Veteran's headaches; the evidence does not show that his headaches have ever been completely alleviated or substantially improved for more than a few months at a time, with any type of treatment.

The Board also notes that throughout the entire appeal period, the Veteran has consistently reported that his headaches significantly interfere with his employment.  In this regard, as noted above, during his 2002 Travel Board hearing, he reported losing 2-3 days per month of work due to headaches.  He also indicated that at times, he tried to work even with severe headaches by using over-the-counter medications, but he did not usually last the whole day.  Employment sick call records dated from 1993 to 2004 show headaches as the cause of some of his sick calls.  During his November 2004 VA examination, he reported headaches at least twice a week, that prevented him from functioning, and missing approximately 20-30 days of work in the previous year due to headaches, which required him to use sick leave through the Family Medical Leave Act.  He also reported that there were days where he was required to work, even with a severe headache.  The examiner concluded that the Veteran's headaches caused him to miss work once or twice per month.  The examiner also opined that the Veteran's headaches did not cause complete prostration or severe economic inadaptability.  However, she failed to provide any reasoning or rationale for her opinion.  Therefore, the Board finds that the opinion lacks probative value.  In October 2005, the Veteran reported that his shift work caused his headaches.  During his May 2010 VA examination, the Veteran reported severe, daily headaches, lasting for hours.  The examiner opined that although the Veteran could "likely" do sedentary or "light-duty" work, because of the severity of his headaches, the Veteran could not return to his usual occupation in the paper mill or any other occupation involving strenuous labor.  The examiner confirmed her conclusions in a November 2010 opinion.  

Resolving reasonable doubt in the Veteran's favor, the Board finds that the amount of time the Veteran spent off from work on sick leave or attending doctor's appointments and picking up medication for his headaches, combined with the time he spent at work, suffering from severe headaches, is productive of severe economic inadaptability.  The Board finds further that the Veteran's reports and medical evidence of very frequent, completely prostrating and prolonged migraine headaches, combined with the evidence of severe occupational impairment, including the May 2010 VA examiner's opinion that the Veteran is unable to perform the duties of his usual occupation due to his severe headaches, lead to the conclusion that the Veteran's symptoms more nearly approximate the criteria for a 50 percent rating under Diagnostic Code 8100 for the entire period on appeal.  This is the highest rating available under this diagnostic code.

In reaching this determination, the Board acknowledges the VA examiner's November 2010 opinion that the Veteran's headaches would "likely" not be a bar to sedentary or light-duty work.  In this regard, the Board notes that while the conclusions of a physician are medical conclusions that the Board cannot ignore or disregard, see Willis v. Derwinski, 1 Vet. App. 66 (1991), the Board is free to assess medical evidence and is not compelled to accept a physician's opinion.  See Wilson v. Derwinski, 2 Vet. App. 614 (1992).  There is no indication in the evidence of record that the Veteran has any experience or training to perform sedentary work.  The Veteran is over fifty years old, and the majority of his work history has been in the industrial field  There is no indication in the record that he has worked or received training in any other field.  Furthermore, his age (53) makes it highly unlikely that he would be able to learn new job skills that would enable him to transition into a different career at this time in his life.  

There can be no doubt that further inquiry could be undertaken with a view towards development of the claim.  However, under the "benefit-of-the-doubt" rule, where there exists "an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter," the Veteran shall prevail upon the issue.  Ashley v. Brown, 6 Vet. App. 52, 59 (1993); see also Massey v. Brown, 7 Vet. App. 204, 206-207 (1994).

The Board has also considered all other potentially applicable provisions of 
38 C.F.R. Parts 3 and 4, whether or not they have been raised by the Veteran, as required by Schafrath v. Derwinski¸ 1 Vet. App. 589 (1991).  The Board has found no section that provides a basis upon which to assign a higher disability evaluation for the disability at issue, for the entire appeal period.

Extra-schedular consideration

Pursuant to § 3.321(b)(1), the Under Secretary for Benefits or the Director, Compensation and Pension Service, is authorized to approve an extraschedular evaluation if the case "presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards."  38 C.F.R. § 3.321(b)(1) (2013).

The question of an extraschedular rating is a component of a claim for an increased rating.  See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  Although the Board may not assign an extraschedular rating in the first instance, it must specifically adjudicate whether to refer a case for extraschedular evaluation when the issue either is raised by the claimant or is reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242 (2008).


If the evidence raises the question of entitlement to an extraschedular rating, the threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service- connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").

The Veteran's migraine headaches, as discussed above, are manifested by symptoms which are not specifically listed under the criteria of Diagnostic Code 8100, such as nausea, photophobia and blurred vision.  However, these symptoms are contemplated in the 50 percent rating being assigned, in that they together are productive of severe economic inadaptability for which the Veteran is being compensated.  In addition, the evidence does not show that the Veteran has required frequent periods of hospitalization due to his disability.  The Veteran has reported that his disability affects his ability to maintain employment.  However, the rating schedule contemplates the effects of the disabilities on the Veteran's ability to function under the ordinary conditions of daily life, including employment.  The rating schedule is meant to compensate for considerable time lost from work.  
38 C.F.R. § 4.10 (2013).  Furthermore, marked interference with employment, beyond that contemplated by the current rating, has not been demonstrated at any time during the appeal period.  Accordingly, the Board finds that referral for consideration of an extraschedular rating is not warranted.  In reaching this conclusion the Board has resolved reasonable doubt in the Veteran's favor, where applicable.  38 U.S.C.A. § 5107(b) (West 2002).


ORDER

A 50 percent rating, but no more, is granted for migraine headaches, throughout the entire rating period.



____________________________________________
D. C. Spickler
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


